UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Date of event requiring this shell company report . Commission file number:000-29884 R.V.B. HOLDINGS LTD. (Exact name of Registrant as specified in its charter) R.V.B. Holdings Ltd. Israel (Translation of Registrant’s name into English) (Jurisdiction of incorporation or organization) Platinum House, 7 Jabotinsky St., Ramat Gan, 52509 Israel (Address of principal executive offices) Ofer Naveh, +972-3-611-4933, 7 Jabotinsky St., Ramat Gan, 52509, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of the Registrant’s Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None. Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, par value NIS 1.00 per share. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 232,725,787 Ordinary Shares, par value NIS 1.00 per share, as of December 31, 2013 (not taking into account 1,040,000 dormant shares of the Registrant which are held by the Registrant). Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No S If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £No S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer£Accelerated filer£Non-accelerated filer S Indicate by check mark which basis of accounting the Registrant has used to prepare the financial statements included in this filing: U.S. GAAP £ International Financial Reporting Standards as issued by the International Accounting Standards BoardS Other £ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the Registrant elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS Page INTRODUCTION PART I Item 1. Identity of Directors, Senior Management and Advisors 3 Item 2. Offer Statistics and Expected Timetable 3 Item 3. Key Information 3 Item 4. Information on the Company 6 Item 4A. Unresolved Staff Comments 12 Item 5. Operating and Financial Review and Prospects 12 Item 6. Directors, Senior Management and Employees 15 Item 7. Major Shareholders and Related Party Transactions 24 Item 8. Financial Information 26 Item 9. Offer and Listing 27 Item 10. Additional Information 28 Item 11. Quantitative and Qualitative Disclosures about Market Risk 42 Item 12. Description of Securities Other than Equity Securities 43 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 43 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 43 Item 15 and 15T. Controls and Procedures 43 Item 16A. Audit Committee Financial Expert 44 Item 16B. Code of Ethics 44 Item 16C. Principal Accountant Fees and Services 44 Item 16D. Exemptions from the Listing Standards for Audit Committees 44 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 44 Item 16F. Change in Registrant’s Certifying Accountant 44 Item 16G. Corporate Governance 45 Item 16H. Mine Safety Disclosure 45 PART III Item 17. Financial Statements 46 Item 18. Financial statements 46 Item 19. Exhibits 46 FINANCIAL STATEMENTS F-1 SIGNATURE 47 INTRODUCTION R.V.B. Holdings Ltd. (“RVB”) (formerly B.V.R. Systems (1998) Ltd.), is an Israeli company that was formed in January 1998 to receive all of the assets and liabilities of the defense-related business of BVR Technologies Ltd. in accordance with the terms of a reorganization plan. RVB (then, BVR) commenced operations as an independent company effective as of January1, 1998. In November 2009, RVB sold substantially all of its assets and liabilities, including the brand name “B.V.R.”, to Elbit Systems Ltd. (“Elbit”) and, subsequent to the sale, in January 2010 changed its name to R.V.B. Holdings Ltd. RVB was controlled by Mr. Aviv Tzidon until March 2010, when Greenstone Industries Ltd. (“Greenstone”), purchased from A.O. Tzidon (1999) Ltd. and Aviv Tzidon the control of RVB as of that date. As of January 12, 2012, RVB completed the multi-closing transaction in which it acquired all of E.E.R. Environmental Energy Resources (Israel) Ltd.'s (“EER”) shares held by Greenstone and by S.R. Accord Ltd., and the majority of EER shares held by certain other EER shareholders, and, as of the date of this annual report, holds approximately 80% of EER's share capital (approximately 75% on a fully-diluted basis) and approximately 99% of EER's voting rights (as a result of the Voting Agreement as described below). The following is the annual report on Form 20-F for the fiscal year ended December 31, 2013, of R.V.B. Holdings Ltd. The terms “we”, “us”, “our”, “the Company” and “RVB”, as used in this annual report, mean R.V.B. Holdings Ltd.unless otherwise indicated. All references herein to “dollars” or “US$” are to United States Dollars, and all references to “Shekels” or “NIS” are to New Israeli Shekels. On August 31, 2011, we completed the EER Transaction (as defined below) following which EER became our subsidiary. RVB had no business activity prior to the EER Transaction and thus does not meet the definition of a “Business” under IFRS 3. In addition, the majority of the shareholders of RVB following the completion of the EER Transaction were former EER shareholders. Therefore, the EER Transaction did not meet the definition of a “Business Combination” under IFRS 3. Thus, although RVB is the legal acquirer, for accounting purposes the EER Transaction was treated as a capital transaction of EER.See also Note 2v to RVB's financial statements for the year ended December 31, 2013, starting on page F-1 of this annual report. The Company has incurred recurring losses and negative cash flows from operations, and the board of directors of the Company decided to cease EER's operations and to act in order to dismantle the demonstration facility located near the village of Y'bllin, in Northern Israel (the “Y'bllin Facility”) owned by EER and also to implement a significant cost reduction plan in the Group. Therefore, the board of directors and management of the company concluded that the Company is not a going concern. The Financial statements are prepared in accordance with IFRS as issued by the IASB with appropriate adjustments to reflect the fact that the Company is not a going concern. FORWARD LOOKING STATEMENTS In addition to historical information, this annual report contains forward-looking statements. Some of the statements discussed in “Item 3.D. Risk Factors” and elsewhere in this report contain forward-looking statements. Statements that use the terms “believe”, “anticipate”, “expect”, “plan”, “intend”, “estimate”, “project” and similar expressions in the affirmative and the negative are intended to identify forward-looking statements. These statements reflect our current views with respect to future events and are based on current assumptions, expectations, estimates and projections with respect to, among others, the financial conditions and business results of EER and RVB. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved.Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this annual report under “Item 3.D. Risk Factors,” “Item 5. Operating and Financial Review and Prospects” and elsewhere in this annual report. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's analysis as of the date hereof. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof, except as required by applicable law. In addition to the disclosure contained herein, readers should carefully review any disclosure of risks and uncertainties contained in other documents that we file from time to time with the Securities and Exchange Commission (the “SEC”). To the extent that this annual report contains forward-looking statements (as distinct from historical information), we desire to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and we are therefore including this statement for the express purpose of availing ourselves of the protections of the safe harbor with respect to all forward-looking statements. 2 PART I ITEM 1.Identity of Directors, Senior Management and Advisors Not applicable. ITEM 2.Offer Statistics and Expected Timetable Not applicable. ITEM 3. Key Information A. Selected Consolidated Financial Data You should read the following selected consolidated financial data in conjunction with the section of this annual report entitled “Item 5 - Operating and Financial Review and Prospects” and our consolidated financial statements and the notes thereto included elsewhere in this annual report. The selected data presented below under the captions “Statement of Operations Data,” and “Statements of Financial Position Data” as of and for each of the years in the five-year period ended December 31, 2013, are derived from the audited consolidated financial statements of the Company and of EER. The consolidated financial statements as of December 31, 2013 and 2012, and for each of the years in the three-year period ended December 31, 2013, are included elsewhere in this annual report. The selected data should be read in conjunction with the consolidated financial statements and the related notes. The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards as issued by The International Accounting Standards Board (IFRS). As described above, although RVB is the legal acquirer, for accounting purposes the EER Transaction was treated as a capital transaction of EER and the financial data of previous years (comparative numbers) presented in this annual report is based upon the consolidated financial statements of EER for the years then ended. As of the date of this annual report, we do not have any other business activity aside from EER's business. For additional information, see “Item 7.B. Related Party Transactions – The EER Transaction” in this annual report. Year ended December 31 Statement of Operations Data: (US$ in thousands) Revenues - 62 63 - - Expenses Operating expenses and facility maintenance Marketing expenses Administrative and general expenses Other expenses - 98 - Total expenses Loss from ordinary activities ) Financing income 42 54 17 29 Financing expenses ) Total financing expenses, net (5 ) Loss for the year ) Loss attributable to: Owners of the Company ) Non-controlling interests ) ) ) - - ) Basic and diluted loss per Ordinary Share (in US$) Weighted average number of Ordinary Shares used in basic and diluted loss per Ordinary Share calculation (*) (*) The number of ordinary shares as of the periods before the completion of the EER Transaction were adjusted according to the exchange ratio (11.65 shares of the Company for each share of EER) applied in the EER Transaction. 3 Year ended December 31, (US$ in thousands) Consolidated statement of position: Cash and cash equivalents 57 Fixed assets, net Intangible assets, net - Total assets Banks credits and loans - - Shareholders loans and convertible - - - Equity attributable to owners of the Company Non-controlling interests - - Total equity B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Investing in our securities involves significant risk. You should carefully consider the risks described below as well as the other information contained in this annual report before making an investment decision.Any of the following risks could materially adversely affect our business, financial condition, results of operations and cash flows. In such case, you may lose all or part of your original investment. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial may also materially adversely affect our business, financial condition or results of operations. Risks Related to our Business We do not have sufficient funds to finance our operations and decided to cease our EER operations. We have incurred recurring losses and negative cash flows from operations throughout the years. We incurred net losses of approximately US$ 15,695 thousands in 2013, approximately US$4,501 thousand in 2012 and approximately US$6,246thousand in 2011. Since we did not have sufficient funds to finance our operations and working plan, our board of directors has decided to cease the operation of the Y'bllin Facility owned by EER and to implement a significant cost reduction plan in the Company and in EER. Following the aforementioned decision, on October 31, 2013, our board of directors decided to act to dismantle the Y'bllin Facility and to sell the systems and equipment. Therefore, our board of directors and management has concluded that the Company is not a going concern. 4 You may have difficulty enforcing a judgment issued by a court in the United States against us in Israel We are organized under the laws of Israel and our headquarters are in Israel. All of our officers and directors reside outside of the United States. Therefore, you may not be able to enforce any judgment obtained in the United States against us or any of such persons. You may not be able to enforce civil actions under United States securities laws if you file a lawsuit in Israel. In addition, if a foreign judgment is enforced by an Israeli court, it will be payable in Israeli currency. Currency fluctuations may affect the value of our assets and decrease our earnings The devaluation of the U.S. dollar against the NIS may decrease the value of our assets and could impact our business. We anticipate that a significant portion of our and EER's expenses will continue to be denominated in NIS. If we are considered to be a passive foreign investment company, either presently or in the future, U.S. Holders will be subject to adverse U.S. tax consequences We will be a passive foreign investment company, or a PFIC, if 75% or more of our gross income in a taxable year, including our pro rata share of the gross income of any company, U.S. or foreign, in which we are considered to own, directly or indirectly, 25% or more of the shares by value, is passive income. Alternatively, we will be considered a PFIC if at least 50% of our assets in a taxable year, averaged over the year and ordinarily determined based on fair market value, including our pro rata share of the assets of any company in which we are considered to own, directly or indirectly, 25% or more of the shares by value, are held for the production of, or produce, passive income. If we were to be a PFIC, and a U.S. Holder does not make an election to treat us as a “qualified electing fund,” or QEF, or a “mark to market” election, “excess distributions” to a U.S. Holder, and any gain recognized by a U.S. Holder on a disposition of our ordinary shares, would be taxed in an unfavorable way. Among other consequences, our dividends would be taxed at the regular rates applicable to ordinary income, rather than the 15% maximum rate applicable to certain dividends received by an individual from a qualified foreign corporation. The tests for determining PFIC status are applied annually and it is difficult to make accurate predictions of future income and assets, which are relevant to the determination of PFIC status. In addition, under the applicable statutory and regulatory provisions, it is unclear whether we would be permitted to use a gross loss from sales (sales less cost of goods sold) to offset our passive income in the calculation of gross income. In light of the uncertainties described above, we have not obtained an opinion of counsel with respect to our PFIC status and no assurance can be given that we will not be a PFIC in any year. If we determine that we have become a PFIC, we will then notify our U.S. Holders and provide them with the information necessary to comply with the QEF rules. If the IRS determines that we are a PFIC for a year with respect to which we have determined that we were not a PFIC, however, it might be too late for a U.S. Holder to make a timely QEF election, unless the U.S. Holder qualifies under the applicable Treasury regulations to make a retroactive (late) election. U.S. Holders who hold ordinary shares during a period when we are a PFIC will be subject to the foregoing rules, even if we cease to be a PFIC in subsequent years, subject to exceptions for U.S. Holders who made a timely QEF or mark-to-market election. Your rights and responsibilities as a shareholder will be governed by Israeli law and differ in some respects from the rights and responsibilities of shareholders under U.S. law We are incorporated under Israeli law. The rights and responsibilities of the holders of our Ordinary Shares are governed by our amended and restated articles of association (“Articles of Association”) and by Israeli law. These rights and responsibilities differ in some respects from the rights and responsibilities of shareholders in typical U.S. corporations. In particular, a shareholder of an Israeli company has a duty to act in good faith toward the company and other shareholders and to refrain from abusing his power in the company, including, among other things, in voting at the general meeting of shareholders on certain matters. See “Item 10.B. Additional Information – Memorandum and Articles of Association” Risks Relating to EER We may not be able to succeed in our efforts to market and/or to sell the know-how and technology of EER Pursuant to the resolution of our board of directors to cease the operation of and dismantle the Y'bllin Facility, we intend to continue with our efforts to market and/or to sell the know-how and technology of EER. There are no assurances, however, that our efforts will be successful. In addition, EER has ceased paying the annual fees required in order to maintain the validity of its patents and therefore certain of its patents are no longer considered EER intellectual property. 5 EER has received grants from the Office of the Chief Scientist in Israel, and it is therefore obligated to pay certain royalties to the Israeli government from sales of its products, and it is bound by the provisions of the Israeli Research and Development Law EER has received grants from the government of Israel through the Office of the Chief Scientist of the Ministry Economy (formerly the Ministry of Industry, Trade and Labor), or the Office of the Chief Scientist, for the financing of a portion of its research and development expenditures in Israel, pursuant to the Encouragement of Industrial Research and Development Law, 1984, or the R&D Law. Under the R&D Law, royalties on the revenues derived from sales of products (and related services) developed (all or in part) according to, or as a result of, the Office of the Chief Scientist funded plans are payable to the Israeli government, at annual rates which are determined under the Encouragement of Industrial Research and Development Regulations (Rate of Royalties and Rules for the Payment thereof), 1996, or the R&D Regulations, up to the aggregate amount of the grants received by the Office of the Chief Scientist, plus annual interest (as defined in the R&D Regulations). Any intellectual property developed using the Office of the Chief Scientist funds must be wholly owned by the Israeli company which received such funds. The R&D Law restricts the ability to transfer abroad know-how funded by the Office of the Chief Scientist. Transfer of such know-how to a foreign entity requires prior approval from the Office of the Chief Scientist, and is subject to payment of a redemption fee to the Office of the Chief Scientist calculated according to formulas provided under the R&D Law. As of the date of this annual report, EER has received a total of NIS 1.7 million (approximately US$0.5 million), out which amount, it has paid only the principal amount of NIS 0.2 million (approximately US$0.06 million) in royalties. If EER transfers outside of Israel know-how and technology, which were developed according to, or as a result of, the Office of the Chief Scientist funded plans, without obtaining the approval of the Office of the Chief Scientist, it may also be subject to criminal charges. In recent years, the government of Israel has accelerated the rate of repayment of the Office of Chief Scientist grants and may further accelerate them in the future. These restrictions on transferring technologies and/or manufacturing outside of Israel continue to apply even after EER have repaid any grants, in whole or in part. ITEM 4. Information on the Company A. History and Development of the Company Our legal and commercial name is R.V.B. Holdings Ltd. Our office is located at 7 Jabotinsky St., Ramat Gan 52520, Israel, and our telephone number is +972 (3) 611-4933. We were incorporated as an Israeli corporation under the name B.V.R. Systems (1998) Ltd. (“BVR”), in January 1998 to receive all of the assets and liabilities of the defense-related business of BVR Technologies Ltd., or BVR-T, in accordance with the terms of a reorganization plan. The reorganization plan was consummated, and BVR commenced operations as of January1, 1998. In January 2010, we changed our name to R.V.B. Holdings Ltd. Our corporate governance complies with the Israeli Companies Law, 1999, as amended (the “Companies Law”). On July 19, 2009, we entered into an asset purchase agreement with Elbit Systems Ltd., or Elbit, whereby Elbit acquired substantially all of our assets and business for cash consideration of approximately US$34 million and assumed substantially all of our business related liabilities (the “Elbit Transaction”). The sale of our business to Elbit was completed on November 19, 2009.For more information related to the Elbit Transaction see “Item 10.C. Material Contracts”, below. On March 24, 2010, Greenstone exercised its option to purchase from Aviv Tzidon and A.O. Tzidon (1999) Ltd., a company wholly owned by Aviv Tzidon (collectively: “Tzidon”), the control of the Company.As part of the closing of the option exercised by Greenstone, A.O. Tzidon (1999) Ltd. purchased from HSN General Managers Holdings Limited Partnership (“HSN”) all of its holdings in the Company, namely 20,000,000 of our Ordinary Shares, which constitute part of the shares sold by Tzidon to Greenstone, at a price per share of US$0.215 and an aggregate consideration of US$4,300,000, pursuant to a share purchase agreement between HSN and Tzidon, dated February 6, 2011. On March 15, 2011, pursuant to an agreement entered into by and among Greenstone and Tzidon on December 12, 2010 and the option awarded to Greenstone to purchase up to 65% but not less than 50.14% of our issued share capital as of that date, Tzidon sold to Greenstone: (i) 76,680,848of our ordinary shares, constituting 65% of our issued and outstanding share capital as of that date (not taking into account 1,040,000 of our dormant shares); and (ii) 1,800,000 options exercisable into 1,800,000 of our ordinary shares (such option expired in November 2011). On August 22, 2011, our shareholders approved the EER Transaction (following an approval by our audit committee and board of directors), together with a form of additional share purchase agreement, to be entered into between RVB and certain EER shareholders who elect to join the EER Transaction and sell their holdings in EER to RVB, in exchange for RVB shares (the “Additional SPA”). As of January 12, 2012, we completed the multi closings of the EER Transaction and purchased 7,996,210 EER shares from S.R. Accord Ltd. and Greenstone, our controlling shareholder at that date and 8,048,958 EER shares from other EER shareholders and issued a total of 113,825,252 RVB shares. Following such closings, there is one shareholder who holds 200,000 shares of EER (constitutes approximately 1% of EER share capital) other than the Company and Mazal (which is party to the Option Agreement with the Company). For information regarding the EER Transaction and the Additional SPA, see “Item 7.B. Related Party Transactions – The EER Transaction” in this annual report. 6 In July 2013, our board of directors resolved to cease operation of the Y'bllin Facility and to implement a significant cutback in the personnel of our company and its subsidiary, EER. We intend to continue with our efforts to market the technology of EER and/or to raise external financing and/or enter into collaboration agreements based on the technology of EER and/or sell the technology. On October 31, 2013, our board of director decided to act to dismantle the Y'bllin Facility and to sell the systems and equipment. From October 1998 until March 2001, our ordinary shares traded on the NASDAQ National Market. Between March 2001 and February 2003, our ordinary shares traded on the NASDAQ Small Cap Market under the symbol BVRSF.From February 2003 until March 2010 our ordinary shares quoted on the Over the Counter Bulletin Board under the symbol BVRSF.OB. Since March 2010, our ordinary shares have been quoted on the Over the Counter Bulletin Board under the symbol, RVBHF, which reflects our name change to R.V.B. Holdings Ltd. Capital Expenditures We had no material capital expenditures during the years 2013, 2012 and 2011. See also “EER's Business Overview” in Item 4.B. below. 4.B.Business Overview General On August 31, 2011, we completed the EER Transaction (on January 12, 2012, both closings of EER Transaction were completed), following which, EER became our subsidiary. For additional information, see “Item 7.B. Related Party Transactions – The EER Transaction” in this annual report. Below is a description of EER's business. As of the date of this annual report, we do not have any other business activity besides EER's business. EER's Business Overview EER was incorporated in Israel in the year 2000, as a private company. EER is in the waste management industry, developing technology for the conversion of certain types of waste into recycled materials or energy via waste to energy technology (“WTE”). Moreover, EER develops technology for treatment of solid waste through Plasma-Gasification-Melting, which is a new, innovative technology to treat solid waste (including, among others, treatment of urban waste, medical waste and radioactive waste that emits low and medium-level radiation) (the “PGM Technology”). In early 2007, EER completed the construction of the Y'bllin Facility. Over the years 2007-2009, several demonstrations were held using the Y'bllin Facility. As part of the working plan of EER, the board of directors approved an investment of up to US$1 million in the Y'bllin Facility. The purpose of the investment was to make improvements to the Y'bllin Facility, which primarily involved the replacement of the current processing chamber and preparation of the facility for continuous operation. These improvements have been completed as of June 2013. In June 2013, EER conducted a trial operation of the Y'bllin Facility, included among others, a test of the capabilities of the new reactor which operates on EER’s technology for treatment of solid waste through Plasma-Gasification-Melting. In July 2013, our board of directors had resolved, after considerable deliberation, to cease operation of the Y'bllin Facility and to implement a significant cutback in the personnel of our Company and its subsidiary, EER. Following such decision of our board of directors, on October 31, 2013, our board of directors resolved to act to dismantle the facility and to sale the systems and equipment. In addition, the Company and EER are continuing with their efforts to enter into collaboration agreements based on the technology of EER and/or sell such technology. EER's offices are located in 21 HaMelacha St, Rosh Ha'ayin, Israel. 7 EER's Industry With the rapid growth in the world's population, the waste generation volume is becoming an increasing concern around the world. The world's population is producing approximately 2.5 billion tons of municipal solid waste (“MSW”) each year. Certain factors, such as the rate of growth in the general population, improvements in the quality of life and continuous increase in the global GNP, contribute to the accelerated growth in the production of MSW. In order to cope with the constant growth in the production of waste, the global waste management industry is undergoing certain changes, among which the transfer from traditional waste disposal methods to a resource recovery processes. In light of these changes, the development of new technology is required in order to convert certain types of waste into recycled materials or energy. Nations around the world vary in their progress towards the facilitation of these changes. Countries like Germany, Japan, Denmark and the Netherlands, which are characterized as 'mature markets' already have clear regulatory, fiscal and policy frameworks in place for such matters, and over the last few years, they placed substantial investments in the development of modern waste treatment solutions. On the other hand, some countries, like the U.K., Italy, Spain, Greece, Canada, Australia, as well as some Gulf Arab states and certain countries in East and South-East Asia, are characterized as immature markets. These countries are expected to show rapid growth in the amount of waste treatment over the next ten to fifteen years, due to the increase of new regulations which aim to direct the waste streams from traditional waste treatment methods, such as landfill and incineration, to the alternative technology sector. Other countries, including some EU Member States, some countries in the Middle East, South Africa, Latin America and the Caribbean, are characterized as embryonic markets. In these countries, there is little governmental investment in the development or the adoption of “green” advanced technologies, and the relevant regulation is considered obsolete. There are currently three main waste treatment methods, employed by different companies and governments around the world: · Recycling - Recycling is the process of sorting waste and reusing the items from which utility can still be derived. This method is not always economically feasible, as it requires a substantial amount of resources for sorting waste. In addition, a large portion of waste is not recyclable. · Landfill – The use of landfill is the most traditional and common method for waste treatment, which involves disposal of waste by burial in landfill sites. This method, though it is common, is a main factor for pollution of air, ground and underground water. Therefore, in recent years, some countries, such as Germany, Austria, Belgium, the Netherlands, and Switzerland, have banned the disposal of untreated waste in landfills and some other countries have set up time frame for banning landfill operations. · Waste to Energy (WTE) -The WTE method is divided into three main methods: biological, physical and thermal. The thermal treatment is divided to three main processes: Incineration, thermal gasification/pyrolisys and plasma gasification. The incineration process has a lot of disadvantages, such as the emission of toxic gases and ashes which require additional separate treatment. Therefore, the thermal processes of gasification or plasma gasification are more attractive options since they do not require additional separate treatment and do not bear the disadvantages of incineration. The Waste to Energy Market Each year, approximately 170 million tons of municipal solid waste is treated in about 900 waste treatment facilities around the world. The WTE market was estimated to be worth US$7 billion in 2010, and its estimated annual growth is 6-10%. Thus, the WTE market is expected to be worth about US$27 billion in 2021. The main entrance barriers to the solid waste market include acquisition and development costs, licensing costs, depending on local regulation in each country in which the technology is implemented, facilities establishment costs, large competitors and willingness of finance institutions to finance the establishment of facilities based on new technologies. The global economic crisis has caused, among other impediments, a decrease in the investments in advanced technologies, including new emerging technologies such as the PGM technology. According to EER's estimation, in spite of the recovery from the crisis during 2009 through 2011, it is still very difficult for EER and its customers to obtain financing for its activity and facilities from private investors and especially from institutional investors. Many companies around the world are in the business of developing advanced technologies for the treatment of solid waste, and such companies can compete with EER in its target markets. Some of these companies use different variations of the plasma gasification technology, and some use other WTE technological solutions. 8 Below is a description of the main new thermal treatment technologies (NTTT), which EER's competitors are developing: · Gasification technology - thermal reaction under a deficient supply of oxygen which creates fuel gas, along with heat which supports conversion of the rest of the waste, a process which increases the energetic efficiency. · Pyrolysis technology - a similar process to the gasification. The waste is first processed in an early process for the creation of refuse-derived fuel. · Plasma technology - gasification of the materials conducted in the highest temperatures under special conditions. · Thermal Hydrolysis technology - technology based on “cold incineration”. This technology cannot be used for treatment of solid waste. · Hybrid facilities - facilities which combine different innovative WTE technologies. The PGM technology belongs to this technology. These are the main advantages of the PGM technology: · Decreased operating costs due to the combination of three processes into one continuous process. · Decreased operating costs due to the fact that the pollution level in this technology is lower, compared to other technologies. · The ability to handle a wide spectrum of waste without the necessity of any preliminary sorting or treatment. · The solid residue of the process is an environmentally benign material which can be used as raw material in construction. EER's major competitors in the field of waste treatment include: · Thermoselect – a Swiss origin Pyrolysis/Gasification technology, which has been implemented in Japan by JFE and licensed in the U.S. by IWT. Thermoselct has several commercial installations in Japan that are processing selective portion of MSW and industrial waste. · JFE – a large Japanese engineering company, active in various waste treatment areas, also with own proprietary solutions. · Ebara – a Japanese gasification technology with several installations in Japan for MSW. · Westinghouse (AlterNRG) – Plasma Arc technology, implemented by AlterNRG, a Canadian listed company. There are several installations of AlterNRG in Japan. · Plasco Energy – a Canadian plasma arc technology company, aiming for MSW conversion. To the best of our knowledge, Plasco Energy has raised significant funds to establish its first commercial facility and to support a vast worldwide business development activity related to waste treatment. · InEntech(S4) – MIT Plasma technology. Significant funds were invested in the technology so far. Several installations are located in Asia and one in US. It has formed together with Waste Management, a joint venture, for the implementation of its technology. Other companies in the field include, Nippon Steel (Japan), Entech, S4 Energy Solution, GEM, Enerkem, Nexterra and OE, that mostly have gasification technology for specific waste streams. Material Agreements The Kurchatov Institute Agreement On June 6, 2000, EER Ltd., entered into an agreement with the Kurchatov Institute, which was amended on February 12, 2002 (the “Kurchatov Agreement”) (the agreement and the rights and obligations of EER Ltd. thereunder were later assigned to EER). Under the terms of the Kurchatov Agreement, Kurchatov Institute assigned and transferred to EER Ltd. all then present and future intellectual property rights and know-how related to the Y'bllin Facility (which was designed, manufactured and constructed by EER) and to the Additional Projects (as defined below) (collectively, the “IP Rights”). According to the Kurchatov Agreement, EER shall cover all the expenses related to the assigning, registration and recordation of the IP Rights. According to the Kurchatov Agreement, the Kurchatov Institute shall fully cooperate with EER for the purposes of utilizing the PGM technology with regard to MSW, Medical Waste (“MW”), Low Radio Active Waste (“LRAW”) and PGM Compatible Industrial Waste (“IW”), including, but limited to, the designing and construction of plants and installations by EER Ltd., its licensee(s) and/or other purposes (the “Additional Projects”). Upon EER’s request, the Kurchatov Institute shall assign to EER any know-how or intellectual property rights relating to such technologies to be used outside the territories comprising the former Soviet Union, provided the financial and other legal and reasonable interests of the Kurchatov Institute have been satisfied. The Kurchatov Institute and its affiliates shall exclusively work with EER on all of the aforementioned applications of the PGM Technology, and shall not assist, directly or indirectly, any individual or entity to engage in any activity in the fields of SMW, MW, LRAW and IW. In addition, the Kurchatov Institute undertook to provide EER its know-how and experienced highly qualified specialists in order to obtain the required scientific and technical qualifications in the works related to the Projects, as will be mutually agreed by the parties. In consideration for Kurchatov Institute’s undertakings under the Kurchatov Agreement, EER shall pay Kurchatov Institute a royalty in the amount of 1% of the purchase price actually received by EER from the sale of the Additional Projects. 9 The PyroGenesis Agreement On December 5, 2005, EER entered into an agreement for the purchase of equipment with PyroGenesis Inc. (“PyroGenesis” and the “PyroGenesis Agreement”), under which EER purchased from PyroGenesis a Non-Transferred Arc Plasma Torch System (the “Equipment”) which was installed in the Y'bllin Facility, for an aggregate amount of US$810,000 (the “Purchase Price”). The Purchase price did not include spare and wear parts, and certain other components. Pursuant to the PyroGenesis Agreement, PyroGenesis was provided with a right of first refusal for the supply of any and all future torch systems required by EER. The Lease Agreement In July 2012, EER renewed the Lease Agreement (originally entered into in September 2007) with Naser Recycling Ltd. (“Naser”), with respect to the ground on which the Y'bllin Facility is located (the “Lease Agreement”) for a period of five years (the “Lease Period”), and EER has an option to extend the term of the rent for additional five years (the “Option Period”). The monthly rent for the first 18 months of the Lease Period is NIS 40 thousand (approximately US$10 thousand) and NIS 45 thousand (approximately US$11 thousand) for the remaining Lease Period. The monthly rent for the Option Period will be NIS 50 thousand (approximately US$13 thousand). All the amounts mentioned above are linked to the CPI and do not include VAT. The payment of the rent will be paid for each year of lease in advance. In addition to the rent fees and if the Y'bllin Facility becomes a commercial plant, Naser will be entitled to receive certain payments from profits generated by the plant and/or from proceeds of the sale of the plant, as set forth in the Lease Agreement. Pursuant to the terms of the Lease Agreement, the Y'bllin Facility is the property of EER, and EER is responsible for disassembling the Y'bllin Facility and removing it from the property at the end of rental period. It was further agreed that to secure EER’s commitments pursuant to the Lease Agreement, EER gave Naser a bank guarantee in the amount of US$250 thousand. As of the date of this annual report, EER is in negotiations with Naser to change the terms of the lease agreement as a result of the Company’s resolution to cease operation of the Y'bllin Facility and to act to dismantle the facility and sell EER’s systems and equipment. Framework Agreement On May 31, 2012, EER entered into an agreement with a third party located in the U.S. (the “US Company”), for the initial planning and the supply of EER's technology of Plasma-Gasification-Melting Waste-To-Energy (the “Framework Agreement”) in plants (the “Facilities”) located in five states in the U.S. and such other territories as may be agreed between EER and theU.S.Company (“Territories”). Under the Framework Agreement, each of EER and the U.S. Company has granted the other certain exclusivity rights (subject to some exceptions) with respect to the Territories. In addition, EER has agreed to invest US$400,000 in the U.S. Company, in consideration of equity in the U.S. Company. The first tranche of the investment was transferred to the U.S. Company but was subsequently returned to EER, since the investment round did not materialize. Since then, and due, inter alia, to the time which has passed, EER notified the US Company that it will not make the equity investments in the US Company. The Greenstone-EER Management Service Agreement According to a management service agreement between EER and Greenstone, dated February 13, 2002 (the “Greenstone Agreement”), Greenstone undertook to provide EER with management services, office services, accounting services and office rental in accordance with EER needs. In consideration for such services, EER undertook to pay Greenstone the sum of NIS 20,000 per month (plus VAT) linked to the Consumer Price Index (in this section –the “management fees”), as of January 2002 (approximately NIS 25,000 as of the date of this annual report). The term of the Greenstone Agreement was set at one year, at the end of which the agreement will be renewed automatically for additional one-year periods, and may be terminated by one month prior notice by either party. 10 In light of EER’s financial condition, since June 2013, Greenstone has agreed that such management fees shall be accumulated. As at December 31, 2013, EER’s outstanding debt pursuant to the Greenstone Agreement is approximately NIS 180 thousands (approximately US$52 thousands). Regarding the management services agreement between the Company and Greenstone, see “Item 7.B. Major Shareholders and Related Party Transactions” below. Qualisense Agreement On November 19, 2013, EER entered into an agreement with Qualisense Technologies Ltd. (“Qualisense”) under which Qualisense shall disassemble the Y’bllin Facility and will act to sell all of its main parts for a total fee of NIS 1 million (approximately US$ 285 thousands). In addition to such fee, Qualisense shall be entitled to a commission payment in accordance with the provisions of the agreement. As of the date of this Annual Report, Qualisense has not yet sold a material amount worth of equipment. Research and Development EER’s research and development activity has been conducted mostly in Israel with technical and scientific support from the Royal Institute of Technology of Sweden (“KTH”). In 2007, the development stage of the Technology has ended. In 2004, the Chief Scientist Office at the Ministry of Industry, Trade and Labor, approved EER’s request to receive financial assistance for research and development in connection with the products of EER. The approval was conditioned on abiding by the provisions of the Israeli R&D Law, including, among others, payment of royalties from the sale of products developed with the assistance of the Chief Scientist up to a 100% refund of the grant amounts received by EER. Under the terms of the R&D Law, any intellectual property developed using the Office of the Chief Scientist funds must be fully and originally owned by the Israeli company which received such funds. The R&D Law restricts the ability to transfer abroad know-how funded by the Office of the Chief Scientist. Transfer of such know-how to a foreign entity requires a prior approval from the Office of the Chief Scientist, and is subject to payment of a redemption fee to the Office of the Chief Scientist calculated according to formulas provided under the R&D Law. As of the date of this annual report, EER has received a total of NIS 1.7 million (approximately US$0.5 million), out which an amount of NIS 0.2 million (approximately US$0.05million) has been repaid to date by EER. Intellectual Property EER had maintained eight families of patent application and patents in and outside of Israel. As of December 31, 2013, EER has ceased on paying the annual fees for many of its patents and therefore such patents are no longer EER intellectual property.As of December 31, 2013, the following patent families still include active patents and patents applications: · Apparatus for Processing Waste. This application generally describes the overall plant, comprising waste input means, a waste processing chamber to hold a column of waste, one or more plasma torches, a control system, and post processing means. · System and Method for Removing Blockages in a Waste Converting Apparatus. This application repeats the description of the processing chamber and describes the problems of blockage that can arise during operation of the system due to incomplete breakdown of the waste into gaseous and liquid products. · Apparatus for Processing Waste with Distribution/Mixing Chamber for Oxidising Fluid. The description and claims are mainly concerned with the shape of the vertical shaft processing chamber, which is constructed such that it does not have a uniform cross-section but is provided with a transition between its upper and lower parts. · System and Method for Decongesting Waste Disposal Apparatus. The principal claims in this application are directed towards the presence of a fluxing agent inlet to provide flux to overcome the decongestion problems. · Recycling System for a Waste Processing Plant. This application is related to the post processing system of the waste processing plant, i.e. to the part of the plant whose job it is to collect and purify the gaseous products that exit the processing chamber so that they can either be stored for reuse or safely released to the atmosphere. 11 · Control System for a Waste Processing Apparatus. This application describes and claims a control system for operating an air lock arrangement used to introduce the waste into the top of the processing chamber. · System for Controlling the Level of Potential Pollutants in a Waste Treatment Plant. This application describes and claims a system placed at the entrance to the waste treatment plant for sorting the waste entering the plant according to the concentration of specified chemicals in the waste. · An Improved Plasma Torch for Use in a Waste Processing Chamber. This application describes and claims an improved plasma torch design. The unique feature of the torch is a sleeve that surrounds the portion of the torch that extends into the processing chamber. Government Regulations The Encouragement of Industrial Research and Development Law, 1984 EER has received grants from the government of Israel through the Office of the Chief Scientist of the Ministry of Industry, Trade and Labor, or the OCS, for the financing of a portion of its research and development expenditures in Israel, pursuant to the R&D Law. Under the R&D Law, royalties on the revenues derived from sales of products (and related services) developed (in all or in part) according to, or as a result of, the OCS funded plans are payable to the Israeli government, at annual rates which are determined under the R&D Regulations, up to the aggregate amount of the grants received by the OCS, plus annual interest (as defined in the R&D Regulations). Any intellectual property developed using the OCS funds must be fully and originally owned by the Israeli company which received such funds. The R&D Law restricts the ability to transfer abroad know-how funded by the OCS. Transfer of such know-how to a foreign entity requires prior approval from the OCS, and is subject to payment of a redemption fee to the OCS calculated according to formulas provided under the R&D Law. As of the date of this annual report, EER has received a total of NIS 1.7 million (approximately US$0.5 million), out which an amount of NIS 1.5 million (approximately US$0.45 million) has not yet been repaid by EER. 4.C.Organizational Structure We currently own approximately 80% of EER's share capital and approximately 99% of its voting rights (as a result of the Voting Agreement as described below) , which, as of the date of this annual report, is our only subsidiary. Greenstone beneficially owns approximately 35.88% of our outstanding share capital (excluding 1,040,000 dormant shares held by us). 4.D.Property, Plant and Equipment We currently do not have any material fixed assets. EER, our subsidiary owns the Y'bllin Facility, which as of the date of this annual report is the process of disassembling. EER is leasing the ground on which the Y'bllin Facility is located. ITEM 4A. Unresolved Staff Comments Not applicable. ITEM 5. Operating and Financial Review and Prospects General The following operating and financial review and prospects should be read in conjunction with “Item 3.A Selected Financial Data” and our consolidated financial statements and accompanying notes appearing elsewhere in this annual report. Our financial statements have been prepared in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board or IFRS, which differ in certain respects from U.S. Generally Accepted Accounting Principles, or U.S. GAAP.Following our January 1, 2008 adoption of IFRS, we are no longer required to reconcile our financial statements prepared in accordance with IFRS to U.S. GAAP. On August 31, 2011, we completed the EER Transaction following which EER has become our subsidiary. As of January 12, 2012, we completed the multi closings of the EER Transaction and as of the date of this annual report, we hold approximately 80% of EER's share capital and approximately 99% of EER's voting rights (as a result of the Voting Agreement as described below). Since RVB had no business activity as of the date of the closing of the EER Transaction, and thus did not meet the definition of a “Business” under IFRS 3, and since the majority of the shareholders of RVB following the closing of the EER Transaction were former shareholders of EER, the EER Transaction did not meet the definition of a “Business Combination” under IFRS 3. For accounting purposes, the EER Transaction was treated as a capital transaction of EER. 12 The Company has incurred recurring losses and negative cash flows from operations, and the board of directors of the Company decided to cease EER's operations and to act in order to dismantle Y'bllin Facility owned by EER and also to implement a significant cost reduction plan in the Group. Therefore, the board of directors and management of the company concluded that the Company is not a going concern. The Financial statements are prepared in accordance with IFRS as issued by the IASB with appropriate adjustments to reflect the fact that the Company is not a going concern. Critical Accounting Policies The preparation of the consolidated financial statements, in conformity with IFRSrequires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. These are management’s best estimates based on experience, various facts, external circumstances, reasonable assumption and historical data.Actual results could differ from those estimates. For a further description of RVB's material accounting policies, please read Notes 2 and 4 to RVB's financial statements for the year ended December 31, 2013, starting on page F-1 of this annual report. For a description of the impairment of tangible and intangible assets, please read Notes 8 and 9 to RVB's financial statements for the year ended December 31, 2013, starting on page F-1 of this annual report. 5.A.Operating Results Year Ended December 31, 2013 Compared to Year Ended December 31, 2012 The loss for 2013 amounted to US$15.7 million decreasing US$11.2 million from the US$4.5 million loss in 2012, mainly due to an impairment of tangible and intangible assets. Revenues No revenues have been recorded for 2013. The revenues for 2012 amounted to US$0.1 million and derived from the study work produced by EER in connection with the Orgrez Project as described above. Operating Expenses and Facility Maintenance Operating and facility maintenance expenses in 2013 amounted to US$2.1 million decreasing US$0.8 million from the US$2.9 million in 2012, mainly due to the decision to cease operation of the Y'bllin Facility and to implement a significant cutback in the personnel of our company and EER, as mentioned above. Marketing Expenses Marketing expenses in 2013 amounted to US$0.3 million, decreasing US$0.2 million from the US$0.5 million in 2012, mainly due to efficiency measures taken by the Company. General and Administrative Expenses General and administrative expenses in 2013 amounted to US$1.0 million decreasing US$0.4 million from the US$1.4 million in 2012, mainly due to efficiency measures taken by the Company. Financing Expenses, Net Financing income, net, in 2013 was an immaterial amount compared to financing income, net, of US$0.4 million in 2012. Other Expenses Other expenses, net, in 2013 amounted to US$12.4 million. In 2012 we had no other expenses. The other expenses during 2013 were mainly regarding an impairment loss of tangible and intangible assets. For further description, please see Notes 8 and 9 to RVB's financial statements for the year ended December 31, 2013, starting on page F-1 of this annual report. Year Ended December 31, 2012 Compared to Year Ended December 31, 2011 The loss for 2012 amounted to US$4.5 million, decreasing US$1.7 million from the US$6.2 million loss in 2011, mainly due to decrease of financial expenses. 13 Revenues The revenues for 2012 amounted to US$0.06 million derived from the study work produced by EER in connection with an agreement that EER entered into during December 2011 with a company based in the Czech Republic regarding a feasibility study work to be performed by EER with regard to the design, engineering, construction and operation of a hazardous waste treatment facility at an estimated cost of approximately US$25 million. Operating Expenses and Facility Maintenance Operating and facility maintenance expenses in 2012 amounted to US$2.9 million increasing US$0.4 from the US$2.5 million in 2011. It should be noted that during these years the Y'bllin Facility was not operating. Marketing Expenses Marketing expenses in 2012 decreased to US$0.5 million, from the US$1.2 million in 2011. General and Administrative Expenses General and administrative expenses in 2012 decreased to US$1.4 million, from the US$1.8 in 2011. Financing Expenses, Net Financing income, net, in 2012 amounted to US$0.0.4 million compared to financing expenses, net, of US$0.8 million in 2011. The decrease in financing expenses was mainly due to the conversion of all of EER shareholders' debts and loans to EER shares at the closing date of the EER transaction. Impact of Inflation and Devaluation on Results of Operations, Liabilities and Assets The following table presents information about the rate of inflation in Israel, the rate of devaluation of the NIS against the dollar, and the rate of inflation in Israel adjusted for the devaluation: Year ended December 31 Israeli inflation % rate Devaluation of the NIS rate % Israeli inflation adjusted for devaluation % ) (6 ) Devaluation of the NIS in relation to the dollar has the effect of reducing the dollar amount of any of our expenses or liabilities payable in NIS, unless those expenses or payables are linked to the dollar or to another currency.This devaluation also has the effect of decreasing the dollar value of any asset that consists of NIS or receivables payable in NIS, unless the receivables are linked to the dollar or to another currency. Conversely, any increase in the value of the NIS in relation to the dollar has the effect of increasing the dollar value of any unlinked NIS assets and the dollar amounts of any unlinked NIS liabilities and expenses. Because exchange rates between the NIS and the dollar fluctuate continuously, exchange rate fluctuations as recently experienced in Israel and, particularly larger periodic devaluations or revaluations, will have an impact on our profitability and period-to-period comparisons of our results. We currently conduct our business in Israel and a significant portion of our expenses are in NIS.We therefore expect to continue to be affected by changes in the prevailing NIS/U.S. dollar exchange rate in the future.Further as we are exploring business opportunities around the world, our investment in prospective businesses may be denominated in non U.S. dollar currencies, and due to the fluctuations in the exchange rates in recent years, we cannot anticipate the impact that the prevailing exchange rate will have on our future investments. The effects of foreign currency re-measurements are reported in our consolidated financial statements in the statement of operations. Effective Corporate Tax Rate The Israeli corporate tax rate applicable to Israeli resident companies in 2013 was 25% (26.5% as of 2014). 14 5.B. Liquidity and Capital Resources Cash flows used in operating activities during 2013 amounted to US$2.3 million. Cash flows during 2013 were mainly used to finance EER’s current expenses. Cash flows used in investment activities during 2013 amounted to US$0.7 million, mainly relating to the improvements in the Y'bllin Facility as mentioned above. Cash flows provided by financing activities during 2013 amounted to US$0.5 million. Cash flows during the reporting period wereprovided by proceeds from Greenstone according to the credit line agreements as described below. As of the date of this annual report, EER has no material revenues and has negative cash flows from operating activities. On July 2013, the board of directors has decided to cease the operation of the Y'bllin Facility owned by EER and to implement a significant cost reduction plan in the Company and in EER. Following the aforementioned decision, on October 31, 2013, our board of directors decided to act to dismantle the Y'bllin Facility and to sale the systems and equipment. Therefore, the board of directors and management has concluded that the Company is not a going concern. 5.C. Research and Development, Patents and Licenses EER devoted significant time, efforts and financial resources to research and development activity in the past years. As of December 31, 2013, EER has ceased on paying the annual fees for many of its patents and therefore such patents are no longer EER intellectual property. For more information regarding our research and development activities, see “Item 4.B. – Research and Development and intellectual property” in this annual report. 5.D. Trend Information Not applicable. 5.E.Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements which have or are reasonably likely to have a material current or future effect on the financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources of our Company. 5.F.Tabular Disclosure of Contractual Obligations As of December 31, 2013, we had no contractual obligations of the type required to be disclosed in this section. 5.G. Safe Harbor All information included in Item 5.E of this Item is deemed to be a “forward-looking statement” as that term is defined in the statutory safe harbors, except for historical facts. The safe harbor provided in Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) shall apply to all forward-looking information provided in Item 5.E of this Item. ITEM 6. Directors, Senior Management and Employees 6.A.Directors and Senior Management The following table lists the name, age and position held by our executive officers and directors, as of April 28, 2014: Name Age Position Yair Fudim 65 Director and Chairman of the Board of Directors Mordechai (Moti) Menashe 54 Director Jonathan Regev(1) (2) 49 External Director Alicia Rotbard(1) (2) 64 External Director Gedaliah Shelef(1) (2) 79 Independent Director Ofer Naveh 42 Chief Financial Officer (1)Member of the Company's Audit Committee (2) Member of the Company’s Compensation Committee 15 Yair Fudim is serving as a director of our Company since March 2011 and was appointed the chairman of our board of directors in February 2013. Mr. Fudim has been serving as Chief Executive Officer of Leader Holdings & Investments Ltd. since April 1991 and as Chief Executive Officer of Greenstone Industries Ltd. since February 2010 till March 2013 and since then as the chairman of the board of Greenstone. Mr. Fudim has served as chairman of the board of directors of Leader Capital Markets Ltd., and has been a member of the board of directors of the following companies, among others: Zmiha Investment House Ltd, Yelin Lapidot Holdings ltd., Leader Hanpakot (1993) Ltd., Leader Financial Analysis (1999) Ltd., Leader Trust Company Ltd., Leader & Co Investment House Ltd., Leader & Co Finance (2001) Ltd., Leader & Co Capital Ltd., Leader Financial Assets Management (2005) Ltd., Leader & Co Asset Management Ltd., Leader Resources Ltd., Leader Resources Trustees Ltd., Leader Real Estate (2006) Ltd., E.E.R. Environmental Energy Resources (Israel) Ltd., Yariv Assets and Holdings (1980) Ltd., Zimmcor Alubin (1973) Ltd., RonRom Consulting Services Ltd. Mr. Fudim holds a B.A. in Economics and an MBA from the Hebrew University of Jerusalem. Mordechai (Moti) Menasheis serving as a director of our Company since March 2013. Mr. Menashe serves as a senior vice president at Upswing Capital Ltd. since 2006. He serves in a number of capacities for companies held (directly or indirectly) by Upswing Capital Ltd., including Zmiha Investment House Ltd. (Chief Executive Officer); Intercolony Investments Ltd. (Chief Executive Officer and Director); Yaad Industrial Representation Ltd. (Director of Business Development and Director); Ultra Equity Investments Ltd. (Director); and Greenstone Industries Ltd. (Director). Alicia Rotbard is serving as our external director since July 2008. In 1989 Ms. Rotbard founded DOORS Information Systems, Inc. and she served as its Chief Executive Officer until 2002. Since 1989 she has served as President and Chief Executive Officer of Quality Computers Ltd. and from 1980 to 1985, she served as Deputy General Manager of the Tel-Aviv Stock Exchange, managing its computer department and operations.Ms. Rotbard holds a B.Sc. in Mathematics and Physics from the Hebrew University of Jerusalem. Jonathan Regev is serving as our external director since April 2010. From 2007 to October 2012, Mr. Regev has been serving as Chief Executive Officer of Abnet Communications Ltd.From 2004 to 2006, Mr. Regev served as the Chief Financial Officer of Oblicore Inc.From 2000 to October 2004, Mr. Regev worked at Amdocs Management Limited in various positions including as Chief Operating Officer and Chief Financial Officer of Amdocs' CRM Division. From 1998 to 2000, Mr. Regev worked as the Director of Corporate Treasury, Budget Control and Chief Financial Officer Deputy of Nilit Ltd. From 1995 to 1997 he worked as the Controller and Director of Corporate Economics of the Strauss Group in Israel and from 1992 to 1995, Mr. Regev worked as Head of Industrial Control and Economic Department of the Manufacturing Division of Tadiran Electrical Appliances Ltd.Mr. Regev holds an M.A. in Economics from the Technion-Israel Institute of Technology and a Bs. in Physics from the Tel Aviv University. Gedaliah Shelefis serving as a director of our Company since March 2011 and was classified by the Company as an independent director on January 2012. Mr. Shelef has served as executive director of Environmental System Ltd. since 1991. Mr. Shelef has served as a professor emeritus of the Technion-Israel Institute of Technology (the “Technion”) since 2004. From 1968 to 1971 Mr. Shelef served as Chief Sanitary Engineer and Head of the Division of Environmental Health of the Ministry of Health, Israel. From 1990 to 1992 Mr. Shelef served as a member of the advisory committee of the U.S. Environmental Protection Agency. From 1981 to 2004 Mr. Shelef served as head of the Environmental Laboratory and Research Group at the Technion. From 1972 to 1992 Mr. Shelef served as a member of the board of director or the board of governors of the following companies and institutes, among others: National Building Research Institute (1988-1990) and Tahal Consulting Engineers Ltd. (1989-1993), Coastal and Marine Engineering Research Institute of the Technion and the Port Authority (1985-1990), Transportation Research Institute of the Technion and the Ministry of Transportation (1985-1990), Technion (1983-1985), International Association of Water Pollution Research (1976-1980), Israel Oceanographic and Limnological Research Company Ltd (1971-1976). Mr. Shelef holds a Ph.D. in Hydraulics and Sanitary Engineering from the University of California, Berkley (1968). Ofer Naveh is serving as Chief Finance Officer (CFO) of our Company since November 2011. Mr. Naveh serves as the Director of Finance of Greenstone Industries Ltd. and as CFO of S.R Accord Ltd., and served as the Director of Finance of Polar Communications Ltd. till April 1, 2012. From 2005 to 2010, Mr. Naveh served as a controller of S.R Accord Technologies Ltd. From 2000 to 2005, Mr. Naveh served as an Audit Manager in KPMG Somekh Chaikin. Mr. Naveh holds a B.A. in Accounting and Business from The College of Management Academic Studies and a M.A. in Law from Bar-Ilan University. 6.B.Compensation For his service to the Company as chief executive officer, which began in January 2012 and terminated in February 2013, Ofer Sandelson, was granted compensation valued at approximately US$266 thousand including related expenses, as well as US$64 thousand share based payments. 16 For his service to the Company as chief executive officer, which began in March 18, 2013 and terminated in October 25, 2013, Mr. Giora Gutman, was granted compensation valued at approximately US$85 thousand including related expenses. Aside from the compensation provided to Mr. Gutman and Mr. Sandelson, no other compensation was paid or is payable to persons who served as our executive officers. During 2013, the total amount paid or payable to our directors for the year ended December31, 2013 was approximately US$87 thousand. In March, 2011, our audit committee and board of directors resolved that, as of the date of Ms. Rotbard election as an external director of the Company, the Company’s external directors (Alicia Rotbard and Jonathan Regev) shall be paid the maximum amount allowed under the Companies Regulations (Rules regarding Compensation and Expense Reimbursement of External Directors), 2000 (the “Regulations”), currently, an annual fee of approximately NIS 37 thousand and a participation fee of approximately NIS 2.5 thousand per meeting. On March 27, 2011, ouraudit committee and board of directors approved, in accordance with the Israeli Companies Regulations (Relieves for Transactions with Interested Parties), 2000, thatMr. Gedaliah Shelef shall be entitled to compensation equal to the “Maximum Amount” under the Regulations. On August 22, 2011, our shareholders approved (following the approval of our audit committee and board of directors), among others: (i) the grant to each of our directors, Gedaliah Shelef, Alicia Rotbard and Jonathan Regev, options to purchase 900,000 ordinary shares of the Company, with an exercise price of US$0.2145 per (adjusted for future dividend). The options are granted under the 2011 Plan; and (ii) the grant to Yair Fudim, of options to purchase RVB shares representing, on a Fully Diluted Basis (as defined in the Management Agreement between RVB and Greenstone, dated July 14, 2011 (the “Management Agreement”), i.e. assuming exercise of the Put Option (as defined below) by Mazal Resources B.V. (“Mazal”) and excluding: (i) options granted to directors, officers and employees of RVB or its affiliates or EER, after the execution of the Services Agreement between RVB, Mr. Moshe Stern and M. Stern Holding Ltd. (“Stern Holding”), a company under Mr. Stern's control, dated July 3, 2011 (the “Services Agreement”); (ii) options granted to Greenstone pursuant to the Management Agreement; and (iii) options granted pursuant to the Services Agreement (“Fully Diluted Basis”)), approximately 0.3% of RVB's issued and outstanding share capital as of the date of the grant, with an exercise price of US$0.2145 per share (adjusted for future dividend). The options shall become vested and exercisable, in accordance with the Vesting Schedule (as defined below). Such options to purchase ordinary shares of the Company were granted on January 5, 2012, following the completion of the multi-closing EER Transaction. On March 18, 2013, the board of directors of our Company approved, following the approval of its compensation and audit committees, in accordance with the Israeli Companies Regulations (Relieves for Transactions with Interested Parties) of 2000, the compensation terms of Mr. Yair Fudim, the chairman of the board of directors and Mr. Mordechai (Moti) Menashe, a member of the board of directors, as follows: Mr. Fudim and Mr. Menashe shall be entitled to compensation equal to the “maximum amount” under the Regulations for companies similarly classified based on their shareholding equity, which is the currently paid compensation to other members of the board of directors of RVB. Namely - an annual fee of approximately NIS 37 thousand and a participation fee of approximately NIS 2.5 thousand per meeting. On January 9, 2014 our shareholders approved the Company's compensation policy. The full text of the compensation policy was included as Appendix A to the proxy statement attached to the Company's report on Form 6-K furnished to the Securities and Exchange Commission on December 5, 2013. For information regarding options to purchase our ordinary shares, issued to certain officers and members of our board of directors, see “Item 6.E. Directors, Senior Management and Employees - Share Ownership” below. 6.C.Board Practices Our Articles of Association provide for a board of directors of not less than two and no more than nine members and shall include at least two external directors.Each director, with the exception of the external directors, is elected to serve until the next annual general meeting of shareholders, and so long as an annual general meeting is not convened, unless their office is vacated prior thereto in accordance with the provisions of our Articles of Association and the Companies Law. The Companies Law provides that a person, who is, directly or indirectly subordinated to the chief executive officer of a public company, may not serve as the chairman of its board of directors. In addition, neither the chief executive officer nor his relative is eligible to serve as chairman of the board of directors (and vice versa), unless such nomination was approved by a majority of the company’s shareholder for terms not exceeding three years each, and either: (i) such majority included at least two thirds of the voting shareholders (the votes of abstaining shareholders shall not be included in the number of the said total votes) which are not controlling shareholders and have no personal interest in the decision; or (ii) the aggregate number of shares voting against the proposal did not exceed 2% of company voting shareholders. 17 Our Articles of Association provide that any director may, by written notice, appoint another person to serve as an alternate director and may cancel such appointment.According to the Companies Law, a person may not serve as an alternate director if such a person is not qualified to be appointed as a director, or a person who is already serving or as an alternate director. To our knowledge, no director currently has appointed any other person as an alternate director. External Directors Under the Companies Law, companies incorporated under the laws of Israel whose shares have been offered to the public in or outside of Israel are required to appoint no less than two external directors.The Companies Law provides that a person may not be appointed as an external director if the person is a relative of a controlling shareholder or if the person or the person’s relative, partner, employer or anyone to whom that person is subordinate to, whether directly or indirectly, or any entity under the person’s control, has, as of the date of the person’s appointment to serve as external director, or had, during the two years preceding that date, any affiliation with the company, any entity controlling the company, any relative of the company's controlling shareholder or any entity controlled by the company or by its controlling entity; and in the event that the company does not have a controlling shareholder or a shareholder holding 25% or more of the voting rights in the company - any affiliation to the chairman of the board of directors, to the general manager (chief executive officer), to a shareholder holding 5% or more of the company's shares or voting rights, or to the senior financial officer as of the date of the person’s appointment. The term “affiliation” under the Companies Law includes: · an employment relationship; · a business or professional relationship maintained on a regular basis; · control; and · service as an office holder, excluding service as a director in a private company prior to the first offering of its shares to the public if such director was appointed as a director of the private company in order to serve as an external director following the initial public offering. Without derogating from the above, a person may not serve as an external director if the person or the person’s relative, partner, employer, someone to whom he is subordinated, directly or indirectly, or any entity under the person’s control has business or professional relationship with an entity which an affiliation with is prohibited as detailed above, even if such relationship is not ordinarily (excluding negligible relationship). In addition, a person who received compensation other than the compensation permitted by the Companies Law may not serve as an external director. The term “relative” is defined as a spouse, sibling, parent, grandparent, descendant, spouse’s descendant, spouse’s sibling and spouse’s parent and the spouse of each of the foregoing. The term “office holder” is defined as a general manager, chief business manager, deputy general manager, vice general manager, or any other person assuming the responsibilities of any of the foregoing positions, without regard to such person’s title, director or manager directly subordinate to the general manager. No person can serve as an external director if the person’s position or other business creates, or may create, a conflict of interests with the person’s responsibilities as a director or may otherwise interfere with the person’s ability to serve as a director.If at the time an external director is appointed all current members of the board of directors, who are not controlling shareholders or their relatives, are of the same gender, then the external director to be appointed must be of the other gender.In addition, a person who is a director of a company may not be elected as an external director of another company if, at that time, a director of the other company is acting as an external director of the first company. A person cannot be appointed as an external director if he is an employee of the Israel Securities Authority or ofthe Israeli stock exchange. A person shall be qualified to serve as an external director only if he or she possesses accounting and financial expertise or certain professional qualifications. At least one external director must possess accounting and financial expertise and the other external directors are to possess professional qualifications as defined by regulations to the Companies Law.Financial and accounting expertise require such external director to possess a high level of understanding in business matters, such that he or she can read and understand financial statements in depth and be able to raise issues with respect to the manner in which the financial data is presented therein. A company's board of directors is to determine such candidate's qualifications based on his or her education, experience and skills regarding financial and control matters in companies of similar size and in a similar industry and knowledge of preparation and approval of financial statements under the Companies Law and the Israeli Securities Law, 1968. 18 The regulations promulgated under the Companies Law define an external director with requisite professional qualifications as a director who satisfies one of the following requirements: (1) the director holds an academic degree in either economics, business administration, accounting, law or public administration, (2) the director either holds an academic degree in any other field or has completed another form of higher education in the company’s primary field of business or in an area which is relevant to his or her office as an external director in the company, or (3) the director has at least five years of experience serving in any one of the following, or at least five years of cumulative experience serving in two or more of the following capacities: (a) a senior business management position in a company with a substantial scope of business, (b) a senior position in the company’s primary field of business or (c) a senior position in public administration. According to the Companies Law, the board of directors of a public company must establish the minimum number of board members that are to have accounting and financial expertise while considering, inter alia, the nature of the company, its size, the scope and complexity of its operations and the number of directors. Until the lapse of two years from termination of office, a company, its controlling shareholder or a corporation controlled by the controlling shareholder may not grant that former external director, nor his spouse or children, any benefits, either directly or indirectly, including the prohibition to engage one of the persons above to serve as an office holder at the company or at a corporation controlled by the controlling shareholder, nor employ or receive services from that person, either directly or indirectly, including through a corporation controlled by that person. The abovementioned prohibition also applies for a relative who is not the former external director's spouse or children - until the lapse of one year period from the date that the external director has ceased to act as an external director. External directors are to be elected by a majority vote at a shareholders’ meeting, provided that either: · The total number of votes for the appointment of the external directors, excluding abstentions, shall include the votes of at least a majority of the shares represented at the meeting in person or by proxy, which are not held by controlling shareholders of the company nor by shareholders who have a personal interest in the appointment (excluding a personal interest which did not result from the shareholder’s relationship with the controlling shareholder); or · The total number of votes against the appointment of the external directors, among the non-controlling shareholders of the company, shall not exceed 2% of the aggregate voting rights in the company. An external director is entitled to compensation and reimbursement of expenses as provided in regulations promulgated under the Companies Law and is otherwise prohibited from receiving any compensation, directly or indirectly, in connection with services provided as an external director, except for certain exculpation, indemnification and insurance provided by the company, as specifically allowed by the Companies Law. An independent director is defined as an external director or a director who meets the following conditions and who is appointed or classified as such according to the Companies Law: (i) the conditions for his or her appointment as an external director (as described above) are satisfied and the audit committee approves the director having satisfied such conditions; and (ii) he or she has not served as a director of the company for over nine consecutive years with any interruption of up to two years of his or her service not being deemed a disruption to the continuity of his or her service. An independent director is entitled to compensation and reimbursement of expenses similar to such entitlement of an external director, as stated above. We compensate our two external directors and our independent director in accordance with regulations promulgated under the Companies Law. The initial term of an external director is three years and may be extended, subject to certain circumstances and conditions, for two additional terms of three years. An external director may be removed by the same special majority of the shareholders required for his or her election, if he or she ceases to meet the statutory qualifications for appointment or if he or she violates his or her fiduciary duty to the company. An external director may also be removed by order of an Israeli court if the court finds that the external director is permanently unable to exercise his or her office, has ceased to meet the statutory qualifications for his or her appointment, has violated his or her fiduciary duty to the company, or has been convicted by a court outside Israel of certain offenses detailed in the Companies Law. If the vacancy of an external directorship causes a company to have fewer than two external directors, the company’s board of directors is required under the Companies Law to call a special general meeting of the company’s shareholders as soon as possible to appoint such number of new external directors so that the company thereafter has two external directors. 19 Each committee of a company’s board of directors, which exercises board powers, is required to include at least one external director and the audit committee must include all of the company’s external directors and one of which should be its chairman. At the Company's annual general meeting held on July 10, 2008, we appointed Ms. Alicia Rotbard to serve as external director and on August 22, 2011, our annual general meeting of shareholders re-appointed Ms. Rotbard to serve as external director. The re-appointment of Ms. Rotbard to an additional 3-year term was approved by the board of directors and will be proposed for approval in the next annual meeting of the shareholders of the Company. In April 2010, pursuant to the decision of an extraordinary meeting of shareholders, we appointed Mr. Jonathan Regev as an external director of the Company and on January 4, 2014, at the Company’s special general meeting of shareholders we re-appointed Mr. Regev to serve as an external director for additional three (3) years, effective as of April 22, 2013. At the Company’s special general meeting held on May 23, 2013 we appointed Prof. Gedaliah Shelef as an independent director of the Company under the Companies Law. The re-appointment and re-classification of Prof. Shelef as an independent director under the Companies Law was approved by the board of directors and will be proposed for approval in the next annual meeting of the shareholders of the Company. Exculpation, Insurance and Indemnification of Directors and Officers Under the Companies Law, an Israeli company may not exempt an office holder from liability with respect to a breach of his fiduciary duty, but may exempt in advance an office holder from his or her liability to the company, in whole or in part, with respect to a breach of his duty of care, provided, that the company is so permitted under its articles of association. Office Holder Insurance Our Articles of Association provide that, subject to the provisions of the law, we may enter into a contract for the insurance of the liability of any of our office holders with respect to: · a breach of his or her duty of care to us or to another person; · a breach of his or her fiduciary duty to us, provided that the office holder acted in good faith and had reasonable basis to believe that the act would not harm us; or · a monetary obligation imposed on him or her in favor of another person. Any other matter in respect of which it is permitted or will be permitted under applicable law to insure the liability of an Office Holder in the Company, including, without limitation, matters referenced in Section 56H(b)(1) of the Securities Law. Indemnification of Office Holders Our Articles of Association provide that we may indemnify an office holder against: · a monetary obligation imposed on him or her or incurred by him or her in favor of another person pursuant to a judgment, including a judgment given in settlement or a court approved settlement or an arbitrator’s award concerning an act performed in his or her capacity as an office holder; · reasonable legal fees, including attorney’s fees, incurred by the office holder in consequence of an investigation or proceeding filed against him by an authority that is authorized to conduct such investigation or proceeding, provided that such investigation or proceeding (i) concludes without the filing of an indictment against the office holder or (ii) concluded with the imposition of a monetary payment on the office holder in lieu of criminal proceedings, but the criminal offense in questiondoes not require the proof of criminal intent, all within the meaning of the Law or in connection with a financial sanction; · reasonable litigation costs, including attorneys’ fees, incurred by the office holder or charged to him or her by a court, in proceedings we institute against him or her or instituted on our behalf or by another person, or in a criminal charge from which he or she was acquitted, or a criminal charge in which he or she was convicted for a criminal offense that does not require proof of intent, in each case relating to an act performed in his or her capacity as an office holder; and · Any other obligation or expense in respect of which it is permitted or will be permitted under the statutes to indemnify an office holder, including, without limitation, matters referenced in Section 56H(b)(1) of the Securities Law. · In addition, our Articles of Association provide that we may give an advance undertaking to indemnify and may retroactively indemnify an office holder therein with respect to certain matters as detailed in the Articles of Association. 20 Limitations on Insurance and Indemnification. The Companies Law provides that a company may not indemnify an office holder nor enter into an insurance contract which would provide coverage for any monetary liability incurred as a result of any of the following: · a breach by the office holder of his or her fiduciary duty unless the office holder acted in good faith and had a reasonable basis to believe that the act would not prejudice the company; · a breach by the office holder of his or her duty of care if the breach was done intentionally or recklessly, excluding a breach arising out of the negligent conduct of the office holder; · any act or omission done with the intent to derive an illegal personal benefit; or · any fine levied against the office holder. In addition, under the Companies Law, indemnification of, and procurement of insurance coverage for, our office holders must be approved by our audit committee and our board of directors and, in specified circumstances, by our shareholders. We have obtained liability insurance for our directors and officers. Audit Committee Our audit committee is comprised of Mr. Jonathan Regev, Ms. Alicia Rotbard and Prof. Gedaliah Shelef. The audit committee is responsible, among other things, to assist the board of directors in fulfilling its responsibility for oversight of the quality and integrity of accounting, auditing and financial reporting practices of the Company. Under the Companies Law, the board of directors of a public company must establish an audit committee. The audit committee must consist of at least three directors, must include all of the company’s external directors and the majority of its members must be “independent” (as defined above). The chairman of the audit committee must be an external director. The followingindividuals may not be members of the audit committee: (i) the chairman of the board of directors, (ii) any director employed by the company, its controlling shareholder or by an entity controlled by the controlling shareholder, (iii) a director who regularly provides services to the company, its controlling shareholder or any entity controlled by the controlling shareholder, (iv) any director whose main source income comes from the company's controlling shareholder, or (v) the company's controlling shareholders or any of their relatives. The members of the audit committee are also required to meet the independence requirements established by the SEC in accordance with the requirements of the Sarbanes-Oxley Act. Whoever is disqualified from serving as member of the audit committee may not be present at the audit committee meetings, unless the chairman of the audit committee determined that such person is required to be present at the meeting or if such person applies to one of the exemptions under the Companies Law. Our audit committee provides assistance to our board of directors in fulfilling its legal and fiduciary obligations in matters involving our accounting, auditing, financial reporting and internal control functions by pre-approving the services performed by our independent accountants and reviewing their reports regarding our accounting practices and systems of internal control over financial reporting. The audit committee also oversees the audit efforts of our independent accountants and takes those actions as it deems necessary to satisfy itself that the accountants are independent of management. The audit committee is also responsible for evaluating the Company's internal audit program and the performance of the Company's internal auditor and the resources at his/her disposal and creating procedures relating to the employees' complaints regarding deficiencies in the administration of the Company. Under the Companies Law, the audit committee is required to identify deficiencies in the management of the company, including by consulting with the internal auditor or the independent accountants, and recommending remedial actions to the board of directors with respect to such deficiencies, and is responsible for reviewing and approving certain related party transactions, as described below. The audit committee may not approve such a related party transaction unless at the time of approval a quorum is presented at the meeting at which the approval was granted. The quorum for the audit committee is the majority of the members of the audit committee, provided that the majority of the independent directors are present and at least one of which is an external director. The audit committee is also responsible for the determination of whether certain related party actions and transactions are “material” or “extraordinary” for purposes of the requisite approval procedures; assess the scope of work and compensation of the company's independent accountant; to assess the company's internal audit system and the performance of its internal auditor; ensuring that a competitive process is conducted for related party transactions with a controlling shareholder (regardless of whether or not such transactions are deemed extraordinary transactions), optionally based on criteria which may be determined by the audit committee annually in advance; setting forth the approval process for transactions that are 'non-negligible' (i.e. transactions with a controlling shareholder that are classified by the audit committee as non-negligible, even though they are not deemed extraordinary transactions), as well as determining which types of transactions would require the approval of the audit committee, optionally based on criteria which may be determined annually in advance by the audit committee; and creating procedures relating to the employees’ complaints regarding deficiencies in the administration of the Company. 21 Compensation Committee Amendment No. 20 to the Companies Law, which became effective as of December, 2012, established new regulations relating to the terms of office and employment of directors and officers in public companies and companies that have publicly issued debentures (“Public Companies”). Following the amendment, Public Companies are required to appoint a compensation committee, in accordance with the guidelines set forth in the amendment. The compensation committee consists of at least three members. All of the external directors must serve on the committee and constitute a majority of its members. The chairman of the compensation committee must be an external director. The remaining members must be directors who qualify to serve as members of the audit committee (as stated in item above). Our compensation committee is currently composed ofthree members, Mr. Jonathan Regev, Ms. Alicia Rotbard and Prof. Gedaliah Shelef Mr. Regev and Ms. Rotbard are the Company’s external directors serving on the board of directors. Mr. Regev also serves as the chairman of the compensation committee. Prof. Shelef is the independent director that sits on the board of directors. As per the Companies Law, the roles of the compensation committee are, among others, as follows: to recommend to the board of directors with regards to the compensation policy for directors and officers, and recommend to the board of directors once every three years regarding extension of the compensation policy that had been approved for a period of more than three years; to recommend to the board of directors regarding the update of the compensation policy, from time to time, and examine its implementation; to decide whether to approve the terms of office and employment of directors and officers that require approval of the compensation committee; and to decide, in certain circumstances, whether to exempt the approval of terms of office of a Chief Executive Officer from the requirements of shareholders approval. In addition to the roles mentioned above our compensation committee also makes recommendations to our board of directors regarding the awarding of employee options. In accordance with the provisions of the amendment, a compensation policy must be adopted by the Company. A compensation policy must be approved by the board of directors after receiving and considering the recommendations of the compensation committee. In addition, the compensation policy requires the approval of the general meeting of the shareholders. In Public Companies, shareholder approval requires one of the following: (i) the majority of shareholder votes counted at general meeting including the majority of all of the votes of those shareholders who are non controlling shareholders and do not have a personal interest in the approval of the compensation policy, who participate at the meeting (excluding abstentions) or (ii) the total number of votes against the proposal among the shareholders mentioned in paragraph (i) does exceed two percent (2%) of the voting rights in the company. Under special circumstances, the board of directors may approve the compensation policy despite the objection of the shareholders on the condition that the compensation committee and then the board of directors decide, on the basis of detailed arguments and after discussing again the compensation policy, that approval of the compensation policy, despite the objection of the meeting of shareholders, is for the benefit of the company. As of the date of this annual report, we have not adopted yet a compensation policy. For more information regarding Amendment 20, see “Item 10.B. Memorandum and Articles of Association”. On January 9, 2014, our shareholders approved our compensation policy, following the favorable recommendation of the Compensation Committee and approval by the board of directors, and took effect thereafter. The full text of the compensation policy was included as Exhibit A to the proxy statement attached to the Company's report on Form 6-K furnished to the Securities and Exchange Commission on December 5, 2013. Internal auditor Under the Companies Law, the board of directors of a public company must appoint an internal auditor based on the recommendation of the audit committee.Our internal auditor is Mr. Yehuda Ezra, C.P.A (Isr) of Ezra Yehuda-Rozenblum, Consulting, Control and Risk Management Ltd. The role of the internal auditor is, among other things, to examine whether a company’s actions comply with applicable law and orderly business procedure.Under the Companies Law, the internal auditor may not be an interested party, an office holder or a relative of an interested party or of an office holder, nor may the internal auditor be the company’s independent auditor or its representative. 22 An “interested party” is defined in the Companies Law as (i) a holder of 5% or more of the issued share capital or voting power in a company, (ii) any person or entity who has the right to designate one or more directors or to designate the general manager (chief executive officer) of the company, or (iii) any person who serves as a director or as the general manager (chief executive officer) of the company. D. Employees During the years 2011 through 2013, only Ofer Sandelson, the former chief executive officer of the Company was employed by the Company. For more information, see “Item 6.B. Compensation.” On July 25, 2013, the board of directors of the Company implemented a significant cutback in the personnel of EER and as of the date of this report EER is employing 3 employees. On November 18, 2012, Mr. Ofer Sandelson, the Company’s and EER’s Chief Executive Officer notified the Company that he has decided to terminate his employment with the Company and with its subsidiary company EER. In accordance with Mr. Sandelson employment agreement with the Company and EER, he terminated his employment upon three months prior notice (during February 2013). On March 18, 2013, our board of directors approved the appointment of Mr. Giora Gutman as the Company's and EER’s Chief Executive Officer (CEO) effective immediately.On July 25, 2013, Mr. Gutman notified the Company that he has decided to terminate his engagement with the Company and with its subsidiary company EER. In accordance with Mr. Gutman service agreement with the Company and EER, he terminated his engagement upon three months prior notice on October 25, 2013. We are subject, like all Israeli employers, to labor laws and regulations in Israel. These laws principally concern matters like paid annual vacation, paid sick days and other conditions of employment. In addition, Israeli law generally requires severance pay, which may be funded by managers’ insurance and/or pension fund as described below (or by other funds), upon the retirement or death of an employee or termination of employment, subject to the provisions of the law.Provisions for severance pay amount to approximately 8.33% of wages. Furthermore, Israeli employees and employers are required to pay predetermined sums to the National Insurance Institute, which is broadly parallel to the United States Social Security Administration. These amounts also include payments by the employee for national health insurance. The total payments to the National Insurance Institute are equal to approximately 16.25% of the wages (up to a specified amount), of which the employee contributes approximately 66% and the employer contributes approximately 34%. As above stated, currently we have no employees. We and any Israeli employees we may employ in the future may be subject to certain provisions of the general collective bargaining agreements between the Histadrut, the General Federation of Labor in Israel, the Coordination Bureau of Economic Organizations and employers organizations (including the Industrialists Association) and orders of the Israel Ministry of Economy. 6.E.Share Ownership As of April 28, 2014 none of our directors and executive officers beneficially own more than 1% of our outstanding equity securities. Beneficial ownership of shares is determined in accordance with the rules of the SEC and generally includes any shares over which a person exercises sole or shared voting or investment power. Ordinary shares that are subject to warrants or options that are presently exercisable or exercisable within 60 days of the date of April 28, 2014 are deemed to be outstanding and beneficially owned by the person holding the options for the purpose of computing the percentage ownership of that person, but are not treated as outstanding for the purpose of computing the percentage of any other person. Employee Share Option Plan On June 29, 2011, our board of directors approved our 2011 Share Option Plan (the “2011 Plan”). Under the 2011 Plan, we may grant to any of our and our affiliates' (i.e. present or future companies that either control or controlled by RVB) employees, officers and directors options to purchase our ordinary shares. The total number of the shares reserved for issuance under the 2011 Plan was set up to be 5% of the issued and outstanding share capital of RVB as of January 1 of each year. The options under the 2011 Plan shall become vested and exercisable, in accordance with the following vesting schedule: (i) 33% of the options shall vest on the first anniversary of the date of grant; and (ii) 8.375% of the options shall vest on the last business day of each subsequent fiscal quarter following the first anniversary of the date of grant, such that any option shall become fully vested and exercisable by the third anniversary of the date of grant (the “Vesting Schedule”). 23 In January 2012, following the approval of the Company's audit committee and board of directors, our Company granted to seven of its andEER's employees options to purchase 25,793,156 ordinary shares of the Company with an exercise price of US$0.2145 per share (adjusted for future dividend), (including 10,000,000 options to the Company's CEO), according to the 2011 Plan. In November 2012, the Company granted to additional three of EER's employees options to purchase 1,148,593 ordinary shares of the Company, according to the 2011 plan. The Company has not granted options to either its or EER’s employees since November 2012. As of the date of this annual report, there are outstanding options to purchase up to 9,735,133of our ordinary shares in aggregate, held by our directors, officers and employees (as well as EER's employees). ITEM 7. Major Shareholders and Related Party Transactions 7.A.Major Shareholders The following table sets forth certain information regarding the beneficial ownership of our Ordinary Shares as of April 28, 2014 by each person or entity known to own beneficially more than 5% of our outstanding ordinary shares based on information provided to us by the holders or disclosed in public filings with the Securities and Exchange Commission. Name Number of Ordinary Shares Beneficially Owned Percentage of Outstanding Ordinary Shares(1) Greenstone Industries Ltd.(2) 7 Jabotinsky St. Ramat Gan, 52509, Israel % Bank Leumi le-Israel B.M. (3) 34 Yehuda Halevi St. P.O. Box 2 Tel Aviv, 65546, Israel 19,111,111 % EBN Korea Ltd. (4) Seoul Center Building 91-1 Sogong-Dong Jung-Gu, Seoul M5 100-070 % Makoto Takahashi(5) 3-1-2-511, Shinyokohama, Kohokuku, Yokohama, Japan % Mazal Resources B.V. (6) Rietlandpark, 125 DT Amsterdam P7 1019 % Based on 231,685,787ordinary shares of RVB outstanding as of April 15, 2013 (not taking into account 1,040,000 dormant shares held by RVB). The information is based on Amendment no. 9 to Schedule 13D filed by Greenstone, on March 25, 2013. The total number of RVB shares beneficially owned by Greenstone (i.e. 86,731,038), consists of (i) 76,680,848 RVB shares held by Greenstone; (ii) 10,050,190RVB shares issuable under an option granted to Greenstone. Greenstone has sole dispositive power solely with respect to items (i) and (ii) above. The information is based on Schedule 13G filed by Bank Leumi le-Israel B.M on February 14, 2014. The information is based on Schedule 13G filed by EBN Korea Ltd. on March 7, 2012. The information is based on Schedule 13G filed by Mr. Makoto Takahashi, on January 23, 2012. Mr. Takahashi beneficially holds the ordinary shares of RVB through the following companies: (i) Capital Catalyzer Japan Ltd. which holds 4,045,183 ordinary shares of the RVB, (ii) EER Japan Inc. which holds 6,465,750 ordinary shares of RVB, and (iii) Alma Inc. which holds 12,935,042 ordinary shares of RVB. Mr. Takahashi is the owner of 50% of the outstanding shares of EER Japan Inc. and of 20% of the outstanding shares of Alma Inc., and is, therefore, considered a controlling shareholder of such companies. Catalyzer Japan Ltd is a wholly-owned subsidiary of Alma Inc. The information is based on Amendment no. 6 to Schedule 13D filed by Mazal Resources B.V. on December 13, 2011. Mazal has a put option to sell ordinary shares of EER to RVB in exchange for issuing 52,425,000 ordinary shares of RVB. As of the date of its report, Mazal didn't own any shares of RVB. As of April 28, 2014, there were a total of 2 registered holders of our ordinary shares with addresses in the United States (other than CEDE & Co.). Such United States holders were, as of such date, the registered holders of 2,773,075 ordinary shares representing approximately 1.20% of our outstanding share capital. The number of registered holders in the United States is not representative of the number of beneficial holders nor is it representative of where such beneficial holders are resident since many of these ordinary shares were held by a U.S. nominee company, CEDE & Co., which held approximately 16.76% of our outstanding ordinary shares as of said date. 24 7.B.Related Party Transactions The EER Transaction On August 22, 2011, our shareholders approved the EER Transaction (following an approval by our audit committee and board of directors), together with the Additional SPA. At that meeting, our shareholders also approved the grant to Mr. Yair Fudim, of options to purchase ordinary shares of the Company representing, on a Fully Diluted Basis, approximately 0.3% of the Company's issued and outstanding share capital as of the date of grant, with an exercise price of US$0.2145 per share (adjusted for future dividend), which shall become vested and exercisable in accordance with the Vesting Schedule. These options were granted on January 5, 2012. On January 12, 2012, we completed the multi-closing EER Transaction and purchased all of the EER shares held by Greenstone and Accord and the majority of EER shares held by certain other EER shareholders. Following such closings there is one shareholder who holds 200,000 shares of EER (constitutes approximately 1% of EER share capital) other than the Company and Mazal (which is side to the Option Agreement with the Company). Below is description of the EER Transaction, including a summary of the terms and conditions of the EER Share Purchase Agreement, the Option Agreement, the Voting Agreement (as defined below) and the Services Agreement, and the actions that took place at the Closing Date of the EER transaction on August 31, 2011 (the “Closing Date”) in connection therewith: (i) At the Closing Date, pursuant to the EER Share Purchase Agreement, we acquired all of EER's shares held by Greenstone (6,274,760 ordinary shares of EER), for a total cash consideration of US$15,686,900. In addition, we acquired all of EER’s share capital held by Accord (1,721,450 ordinary shares of EER), in exchange for 20,054,893 RVB shares (each EER share was exchanged for 11.65 ordinary RVB shares); (ii) The EER Share Purchase Agreement provided that we would cause Bank Leumi L’Israel Ltd. to release Greenstone, Accord and S.R. Accord Technologies Ltd., from all their obligations according to guarantees provided by them to the bank. As of the date of this annual report, the loan has been fully paid and these guarantees have been released. (iii) In addition, pursuant to the EER Share Purchase Agreement, we were provided with the opportunity, until the lapse of 24 months following the Closing Date, to make an investment from time to time in EER’s share capital in an aggregate amount of up to US$8,000,000 by purchasing EER ordinary shares at a price of US$2.5 per share. Since the closing date and until August 31, 2013 (the end of the above mentioned 24 month period) the Company has invested in EER a total amount of approximately $7 million; (iv) Pursuant to the Option Agreement between the Company and Mazal, dated July 3, 2011 (the “Option Agreement”), we granted Mazal an option to sell to RVB or to whom RVB may direct, no later than December 31, 2016, Mazal’s holdings in EER, in exchange of RVB shares at the same exchange ratio applied for the purchase of EER's shares pursuant to the Share Purchase Agreement (the “Put Option”), and Mazal granted us the option to buy all of Mazal's holdings in EER, upon the occurrence of certain reorganization events on or prior to December 31, 2016 (the “Call Option”). The terms and conditions of the Option Agreement applies, where applicable, to the 150,000 options to purchase EER shares, which EER granted to EER’s former CEO, Mr. Stern, in June 2011; (v) Pursuant to the Voting Agreement between Greenstone and Mazal, dated July 3, 2011 (the “Voting Agreement”), Greenstone and Mazal agreed to coordinate the voting of RVB shares held by such parties, including with respect to the appointment of directors to the board of directors of RVB. The Voting Agreement was terminated as of November 29, 2011 pursuant to a termination agreement between Greenstone and Mazal, dated November 29, 2011; (vi) Pursuant to the Shareholders' Agreement, Mazal undertook to vote its EER shares in the same manner as then voted on such matter by RVB and/or as instructed by RVB in its sole discretion. The Shareholders' Agreement also contains certain provisions concerning rights of first refusal, pursuant to which, if Mazal proposes transfer in any way any of the Mazal EER shares, to one or more third parties except to a permitted transferee, then RVB shall have a right of first refusal with respect to such transfer; 25 (vii) Pursuant to the Management Agreement, Greenstone provides RVB with management and accounting services, for a total consideration of NIS 25,000 per month plus VAT, and, in addition, 10,050,190 options to purchase ordinary shares of the Company representing, on a Fully Diluted Basis, approximately 3.5% of the Company's issued and outstanding share capital as of the date of grant, with an exercise price of US$0.2145 per share (adjusted for future dividend), exercisable in accordance with the Vesting Schedule. The options described in this paragraph, which number was set upon the additional closing of the Additional SPA dated January 12, 2012 at 10,050,190 were granted on such closing date with an exercise price of US$0.2145 per share (adjusted for future dividends), exercisable in accordance with the Vesting Schedule. During the reported period, Greenstone notified the Company that it waives the total consideration of the management fees due from September 1, 2012.; and (viii) Pursuant to the Services Agreement, Stern Holding undertook to provide business development services to RVB, for a total consideration of NIS 50,000 per month plus VAT, as well as certain expenses. The Services Agreement was terminated as of November 1, 2011 pursuant to a termination agreement by and among the parties, dated November 29, 2011. Following the completion of the EER Transaction, EER has become our subsidiary. For information regarding options to purchase our ordinary shares, issued to certain officers and members of our board of directors, see “Item 6.B. Directors, Senior Management and Employees - Compensation” above. Directors’ and Officers’ Liability Insurance On March 13, 2014, the Company’s board of directors approved, following the approval of the Company's audit and compensation committees, an extension of the Company’s directors’ and officers’ liability insurance (“D&O insurance policy”) until March 24, 2015, as well as a framework for the extension, renewal, and entering into insurance policies for our directors’ and officers’ liability (the “Framework”), pending the approval of our shareholders at next general meeting of the shareholders. Pursuant to terms of the D&O insurance policy, as extended, the insurance coverage will be for an aggregate amount of US$7.5 million and the total annual premium shall be US$35,800. Pursuant to terms of the Framework, the insurance coverage will be for an aggregate amount of up to US$10 million and the total annual premium shall be up to US$50,000. In addition, the insurance coverage, as extended, covers events related to EER as well. Credit Line In October and January 2014, RVB and Greenstone entered into two credit line agreements of up to NIS 1 million each. The term of each of such credit line was six months and the outstanding principal amount under these credit lines originally was not bearing any interest and was linked the changes in the consumer price index. In the upcoming annual meeting of the shareholders of the Company, the shareholders will be asked to approve an additional credit line from Greenstone in the amount of up to NIS 600,000. Any outstanding balance under this credit line will bear an annual interest of 10%. In addition, the shareholders will be asked to approve that the term of the previous loans we have received from Greenstone in the aggregate principal amount of NIS 2 million shall be extended and such loans shall be subject to similar terms as the new credit line, as of date of the shareholders approval. 7.C.Interests of Experts and Counsel Not applicable. ITEM 8.Financial Information 8.A.Consolidated Statements and Other Financial Information The Financial Statements required by this item are found at the end of this annual report, beginning on page F-1. Legal Proceedings As of the end of 2012 and in 2013, the Company, its directors and former CEO, Giora Gutman, received letters from former shareholders of EER, who are currently shareholders of the Company, claiming, among others, that there were financial irregularities and other irregularities in connection with resolutions made by the Company’s directors relating to EER. The Company has denied all such claims and as of the date of this annual report no claim regarding that matter was filed. 26 As of December 12, 2013 there were letter correspondences between the Company and a shareholder of the Company, with regard to the shareholder’s claims that the EER Transaction was not approved properly. In his letter, the shareholder requested the Company to provide him with certain materials related to the EER Transaction. The Company has denied the claims and as of the date of this annual report no claim regarding that matter was filed. Dividend Policy We have no dividend policy. B. Significant Changes There have been no material changes in our financial position since December 31, 2013 except as otherwise disclosed in this annual report. ITEM 9.The Offer and Listing A. Offer and Listing Details Our Ordinary Shares are quoted on the Over the Counter Bulletin Board under the symbol RVBHF. The following table sets forth, for the periods indicated, the range of high and low sales prices of our Ordinary Shares: High Low Yearly highs and lows Year ending December 31, 2009 US$ US$
